UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-4287



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DORIS JEAN MCCONNELL,

                                                Defendant - Appellant.



                               No. 99-4290



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MARSHA L. MCCONNELL,

                                                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CR-98-11)


Submitted:   August 19, 1999                 Decided:   August 25, 1999
Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Gilbert K. Davis, William M. Stanley, DAVIS & STANLEY, L.L.C.,
Fairfax, Virginia, for Appellants. Robert P. Crouch, Jr., United
States Attorney, Rick A. Mountcastle, Assistant United States
Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Marsha and Doris McConnell appeal from their sentences for

mail fraud in violation of 18 U.S.C. § 1341 (1994).     We affirm.

The McConnells contend only that the district court erred in

enhancing their sentences under U.S. Sentencing Guidelines Manual

§ 2F1.1(b)(2) (1998), for more than minimal planning.   Our review

of the record leads us to conclude that the district court did not

clearly err in applying this enhancement.     See United States v.

Pearce, 65 F.3d 22, 26 (4th Cir. 1995) (providing standard).

Accordingly, we affirm the district court’s use of the enhancement

and Defendants’ sentences.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 3